Case: 1:20-cv-00282-TSB-MRM Doc #: 24 Filed: 12/17/20 Page: 1 of 7 PAGEID #: 1033




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI

BRIAN THOMA,

                        Petitioner,                 :    Case No. 1:20-cv-282

        - vs -                                           District Judge Timothy S. Black
                                                         Magistrate Judge Michael R. Merz

WARDEN,
 Pickaway Correctional Institution,

                                                    :
                        Respondent.


   REPORT AND RECOMMENDATIONS ON MOTION TO VACATE
                    JUDGMENT


        This habeas corpus case is before the Court on Petitioner’s Motion to Amend which seeks in

part to alter the Court’s judgment as to the merits, but also to vacate the Court’s judgment as to several

procedural matters (ECF No. 23). This Report deals only with the motion to vacate portion of the

Motion; Respondent has an opportunity to respond to the motion to amend portion until January 6,

2021.

        As a post-conviction matter, the motion to vacate requires a report and recommendations from

an assigned Magistrate Judge, rather than a decision.

        Petitioner moves “for relief from judgment, in specific the portions of order indicating that

he did not object to the Magistrate’s report and denying a certificate of appealability.” (ECF No.

23, PageID 1022).

        District Judge Black’s Order Adopting Report and Recommendations recites “noting that


                                                    1
Case: 1:20-cv-00282-TSB-MRM Doc #: 24 Filed: 12/17/20 Page: 2 of 7 PAGEID #: 1034




no objections have been filed thereto and that the time for filing such objections under Fed. R. Civ.

P. 72(b) has expired. . .” (ECF No. 21, PageID 1020). If that finding were incorrect, Rule 60

would authorize the Court to amend it. But the finding is manifestly accurate: no objections have

ever been filed to the Report.

       Counsel claims her failure to file objections was the result of excusable neglect, remediable

under Fed.R.Civ.P. 60(b)(1):

               The undersigned was surprised to receive the Court’s decision on
               November 18th, because she did not recall receiving the Magistrate
               Judge’s filing on October 28th. The undersigned immediately
               reviewed her email to assess how she missed the filing and
               discovered that the Court’s ECF notification was only received in
               her backup personal email account (gatorjenni@gmail.com), which
               she checks rarely and does not monitor. [Footnote: As of the filing
               of this motion, that email address contains 209,198 emails, the vast
               majority of which are unread and most of which are spam,
               advertisements from retailers, or junk.] For reasons unknown to the
               undersigned, the ECF notification did not reach her work email
               address, kinsleylawoffice@gmail.com.

(ECF No. 23, PageID 1031).

       Whether these facts constitute excusable neglect depends on the broader context of

electronic filing in this case. Attorneys registering for electronic filing must provide the Court

with email addresses to which Notices of Electronic Filing (NEF’s) are to be sent. Attorney

Kinsley provided the Court with two such emails addresses:             gatorjenni@gmail.com and

kinsleylawoffice@gmail.com. The Court’s CM/ECF system, faithful to the algorithm the Court

has given it, has sent all the NEF’s in this case to both email addresses provided by Attorney

Kinsley. See, e.g. the NEF for Judge Black’s adoption Order which reads:


               1:20-cv-00282-TSB-MRM Notice has been electronically mailed
               to:

               Jennifer M Kinsley                     kinsleylawoffice@gmail.com,
               gatorjenni@gmail.com
                                                 2
Case: 1:20-cv-00282-TSB-MRM Doc #: 24 Filed: 12/17/20 Page: 3 of 7 PAGEID #: 1035




                 Daniel J. Benoit         Daniel.Benoit@ohioattorneygeneral.gov,
                 brenda.carter@ohioattorneygeneral.gov,
                 brian.higgins@ohioattorneygeneral.gov,
                 habeas.docketclerk@ohioattorneygeneral.gov,
                 jenna.ansel@ohioattorneygeneral.gov

        The NEF for the Report and Recommendations, which Attorney Kinsley claims 1 she

received only in her personal email account, is identical:


                 1:20-cv-00282-TSB-MRM Notice has been electronically mailed
                 to:

                 Jennifer M Kinsley                           kinsleylawoffice@gmail.com,
                 gatorjenni@gmail.com

                 Daniel J. Benoit         Daniel.Benoit@ohioattorneygeneral.gov,
                 brenda.carter@ohioattorneygeneral.gov,
                 brian.higgins@ohioattorneygeneral.gov,
                 habeas.docketclerk@ohioattorneygeneral.gov,
                 jenna.ansel@ohioattorneygeneral.gov

        NEF’s in this form are not an innovation at this stage of the case. The NEF for the Petition

itself (ECF No. 1) reads:

                 1:20-cv-00282-TSB-KLL Notice has been electronically mailed
                 to:

                 Jennifer M Kinsley                           kinsleylawoffice@gmail.com,
                 gatorjenni@gmail.com 2


        Before electronic filing, the Court would have sent copies of court-generated filings to

whatever postal address counsel had provided, but not to two such addresses. Electronic filing

enables the Court to send notice at no cost to more than one email address, again as requested by



1
  There is good reason to be skeptical of the claim. When the CM/ECF system sends an email to an address and it is
not received, the Court receives a “bounce” notice. None was received for the NEF on the Report and
Recommendations.
2
  Before the Order for Answer, there were no other attorneys with appearances in the case to be notified of filings.

                                                         3
Case: 1:20-cv-00282-TSB-MRM Doc #: 24 Filed: 12/17/20 Page: 4 of 7 PAGEID #: 1036




counsel, to email addresses provided by counsel. Prior to electronic filing, it would not have

constituted excusable neglect for an attorney to tell the Court “I just didn’t open my mail.” The

Magistrate Judge of course understands the phenomenon of junk email and experiences it himself.

But if an attorney has an email account that has accumulated 209,198 messages, why give that email

address to the Court as one of two places to send time-sensitive notices of filing?

        Furthermore, counsel’s assertion that the NEF for the Report was not received in her

professional email account is belied by the Court’s CM/ECF records which show that NEF was

received in both accounts:




                                                   4
Case: 1:20-cv-00282-TSB-MRM Doc #: 24 Filed: 12/17/20 Page: 5 of 7 PAGEID #: 1037




          Accordingly, it is respectfully recommended that that portion of the pending Motion seeking

to vacate the Court’s finding that no objections were filed should be denied.



Certificate of Appealability



          Based on the same proffered excuse, Counsel seeks to vacate that portion of the judgment

which denied a certificate of appealability. The Report recommended that a certificate of appealability

be denied (ECF No. 20 PageID 1018). Rule 11 of the Rules Governing § 2254 requires district courts

to address this issue when entering judgment which is why recommendations on that issue are regularly

included in habeas corpus reports and recommendations by the undersigned.

          The Sixth Circuit has made it clear that certificates of appealability are not to be routinely

issued.



                                                    5
Case: 1:20-cv-00282-TSB-MRM Doc #: 24 Filed: 12/17/20 Page: 6 of 7 PAGEID #: 1038




               In short, a court should not grant a certificate without some
               substantial reason to think that the denial of relief might be incorrect.
               Crucially, in applying this standard, a court must consider not only
               the merits of the underlying constitutional claim but also any
               procedural barriers to relief. Buck v. Davis, 137 S. Ct. 759, 777, 197
               L. Ed. 2d 1 (2017); Slack [v. McDaniel], 529 U.S. at 484-85; see
               also Dufresne v. Palmer, 876 F.3d 248, 254 (6th Cir. 2017). To put
               it simply, a claim does not merit a certificate unless every
               independent reason to deny the claim is reasonably debatable.

                [T]he standards for a certificate are no mere technicality. Quite the
               contrary. By authorizing extra appeals, improper certificates add to
               the "profound societal costs" of habeas litigation while sapping
               limited public resources. Calderon v. Thompson, 523 U.S. 538, 554,
               118 S. Ct. 1489, 140 L. Ed. 2d 728 (1998) (quoting Smith v. Murray,
               477 U.S. 527, 539, 106 S. Ct. 2661, 91 L. Ed. 2d 434 (1986)). For
               one, they divert our time and attention from the cases Congress
               actually meant us to hear, often leading us to appoint counsel and
               schedule argument in cases that we later find to be insubstantial. For
               another, they require state and federal government attorneys to
               devote their time and attention to defending appeals that should
               never have existed. Plus, they may even harm those habeas
               petitioners whose claims really do merit an appeal because it could
               "prejudice the occasional meritorious [claim] to be buried in a flood
               of worthless ones." Brown v. Allen, 344 U.S. 443, 537, 73 S. Ct. 397,
               97 L. Ed. 469 (1953) (Jackson, J., concurring). In short, it's critical
               that courts follow the rules Congress set.

Moody v. United States, 958 F.3d 485 (6th Cir. 2020).

       Petitioner has offered no separate argument as to why reasonable jurists would disagree

with this Court’s disposition of the issues raised in the Petition and has thus not shown that denial

of a certificate of appealability was error. The Court should therefore also decline to amend that

portion of Order that concludes no certificate should be issued. That issue can be reconsidered in

the context of Petitioner’s Motion to Amend the Judgment.



December 17, 2020.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge

                                                  6
Case: 1:20-cv-00282-TSB-MRM Doc #: 24 Filed: 12/17/20 Page: 7 of 7 PAGEID #: 1039




                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. A party may respond
to another party’s objections within fourteen days after being served with a copy thereof. Failure
to make objections in accordance with this procedure may forfeit rights on appeal.




                                                7
